Citation Nr: 0319064	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  96-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial (compensable) disability rating 
for residuals, pneumothorax, status-post thoracotomy, prior 
to January 16, 2003.

2.  Entitlement to an initial disability rating in excess of 
60 percent for residuals, pneumothorax, status-post 
thoracotomy, from January 16, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from April 1957 to October 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California (CA), that granted, in 
pertinent part, the veteran's claim of entitlement to service 
connection for residuals, pneumothorax, status-post 
thoracotomy, and evaluated it as zero percent (non-
compensably) disabling.  In a Notice of Disagreement received 
in October 1993, the veteran notified VA that he disagreed 
with the zero percent evaluation assigned to his service-
connected residuals, pneumothorax, status-post thoracotomy.  
The veteran subsequently perfected a timely appeal.  A 
personal hearing was held at the RO in September 1994.  The 
Board remanded this claim for additional development in April 
1999 and, in June 2003, it was returned to the Board.  

Because the veteran has disagreed with the initial rating 
assigned to his service-connected residuals, pneumothorax, 
status-post thoracotomy, the Board has characterized the 
issue as involving the propriety of the initial evaluation 
assigned following the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

It is noted that, during the pendency of this appeal, the RO 
in San Diego, CA, increased the evaluation on the veteran's 
service-connected residuals, pneumothorax, status-post 
thoracotomy, to 60 percent disabling in March 2003, effective 
January 16, 2003.  

Accordingly, the Board's appellate review will focus on the 
issues listed on the cover page of this decision.




FINDINGS OF FACT

1.  The veteran's residuals, pneumothorax, status-post 
thoracotomy, were not manifested by mild symptoms of 
bronchial asthma, for the period prior to October 6, 1996.

2.  The veteran's residuals, pneumothorax, status-post 
thoracotomy, were manifested by complaints of chest pain and 
a diffusion capacity of carbon monoxide, single breath (DLCO) 
that was 48 percent of predicted value, at least for the 
period from October 7, 1996.

3.  The veteran's residuals, pneumothorax, status-post 
thoracotomy, were not manifested by a forced expiratory 
volume in one second (FEV-1) less than 40 percent of 
predicted value, a ratio of FEV-1 to forced vital capacity 
(FVC) (FEV-1/FVC) less than 40 percent of predicted value, or 
a DLCO less than 40 percent of predicted value, a maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption, cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, or acute respiratory failure, and did 
not require outpatient oxygen therapy, for the period from 
October 7, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an initial (compensable) disability 
rating for residuals, pneumothorax, status-post thoracotomy, 
have not been met, for the period prior to October 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.97, Diagnostic Code 6843 (2002); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6602 and 6814 (1996).

2.  The criteria for a 60 percent disability rating for 
residuals, pneumothorax, status-post thoracotomy, have been 
met, for the period from October 7, 1996.  38 U.S.C.A. §§ 
1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.97, Diagnostic Code 6843 (2002).

3.  The criteria for an initial disability rating in excess 
of 60 percent for residuals, pneumothorax, status-post 
thoracotomy, have not been met, for the period from October 
7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6843 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to an initial (compensable) evaluation of 
residuals, pneumothorax, status-post thoracotomy, prior to 
January 16, 2003, and entitlement to an increased rating 
above 60 percent disabling on residuals, pneumothorax, 
status-post thoracotomy, from January 16, 2003.  In a letter 
dated in September 2002, the veteran and his representative 
were informed of VA's obligations to notify and assist 
claimants under the VCAA, and they were notified of what 
records VA would attempt to obtain on behalf of the veteran, 
and what records the veteran was expected to provide in 
support of his claims.  The veteran and his representative 
were provided with a copy of the appealed rating decision, 
the Board's April 1999 remand of this claim, a statement of 
the case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims and the requirement to submit 
medical evidence that comported with an initial (compensable) 
evaluation of residuals, pneumothorax, status-post 
thoracotomy, prior to January 16, 2003, and an increased 
rating above 60 percent disabling on residuals, pneumothorax, 
status-post thoracotomy, from January 16, 2003.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private treatment reports.  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claims of entitlement to an initial (compensable) 
evaluation of residuals, pneumothorax, status-post 
thoracotomy, prior to January 16, 2003, and to an increased 
rating above 60 percent disabling on residuals, pneumothorax, 
status-post thoracotomy, from January 16, 2003, poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

The evidence submitted during the pendency of this appeal 
includes the veteran's service medical records, his VA 
treatment records for the period of April 1992 to March 2003, 
his testimony at the personal hearing held at the RO in 
September 1994, and his lay statements.

A review of the veteran's service medical records indicates 
that he was involved in an in-service accident on November 5, 
1960, where he suffered a crushing contusion to the left 
chest after being pinned between a tugboat and an aircraft 
carrier.  

The veteran was admitted to Tripler U.S. Army Hospital, Pearl 
Harbor, Hawaii (hereinafter, "USAH Tripler"), on November 
6, 1960, with a chief complaint of pain in the left chest on 
deep breathing.  It was noted that the veteran had been 
pinned momentarily against the wall of an aircraft carrier by 
another boat approximately 24 hours prior to his admission.  
Following this injury, the veteran stated that he experienced 
a pleuritic-type of left chest pain.  Chest x-rays had been 
obtained and interpreted prior to admission as showing a 
pneumothorax on the left.  Physical examination of the 
veteran following admission was entirely within normal 
limits, with decreased vocal and tactile fremitus (or 
vibration in the chest wall) in the left chest and decreased 
breath sounds noted over the same distribution, and there was 
no evidence of a fractured rib.  Repeat chest x-rays were 
obtained and interpreted following admission as showing a 60 
percent pneumothorax on the left without evidence of fluid in 
the plural space.  The veteran underwent a closed thoracotomy 
(or incision through the chest wall into the pleural space) 
which was removed after 3 days when his lung remained 
expanded without evidence of air leak.  The final diagnosis 
was pneumothorax, traumatic, left, secondary to crush injury 
on November 5, 1960, when pinned between an aircraft carrier 
and a tugboat.

In a statement submitted to the RO in May 1993, the veteran 
stated that he had very little medical evidence supporting 
his claim because he had been treated by his parents (who had 
been a physician and a nurse).  

On VA outpatient general medical examination accomplished at 
the VA Medical Center, Long Beach, CA (hereinafter, "VAMC 
Long Beach"), in May 1993, no pertinent complaints were 
noted.  It was noted in the veteran's medical history that he 
had suffered a traumatic crush injury resulting in the 
collapse of the left lung in 1960 which had required a 
thoracotomy tube for lung expansion.  It also was noted that 
the veteran had experienced no chronic recurrent pulmonary 
infections or respiratory symptoms in the past several years.  
Physical examination of the veteran revealed normal breath 
sounds, and no rales, rhonchi, or wheezes.  Chest x-rays were 
obtained and interpreted as showing post-thoracotomy changes 
and mild left ventricular enlargement.  The final diagnoses 
included status-post traumatic crush injury in 1960 with 
resulting collapse of the left lung, treated with thoracotomy 
tube, currently asymptomatic.  

On a VA Form 9 submitted to the RO in July 1994, the veteran 
stated that his condition was a collapsed lung and that he 
had a spot on his lung which was not asymptomatic for any 
residuals.  The veteran also stated that he had received 
substantial injuries from his in-service accident and that he 
had suffered from several bouts of pneumonia for years after 
his discharge.

At his personal hearing held at the RO in September 1994, the 
veteran testified that he found it hard to breathe and also 
coughed up mucus as a result of the collapsed lung that he 
had experienced following his in-service accident.  

On VA outpatient respiratory examination accomplished at VAMC 
Long Beach in March 1998, the veteran complained of 
continuing chest pain on the left side which he attributed to 
his in-service chest injury.  The veteran stated that he 
experienced chest pain on the left side twice a day that 
radiated to his left arm and left leg and was relieved with 
medication.  The veteran stated that, the day after his in-
service accident, he had experienced severe pain in his left 
chest and shortness of breath and was taken to USAH Tripler 
where he was told that he had a collapsed lung on the left 
side.  Physical examination of the veteran revealed a scar in 
the upper left chest wall from a chest tube, and a long scar 
from the sternal notch to the xiphoid secondary to the 
veteran's reported in-service thoracotomy, his lungs were 
clear to auscultation and percussion bilaterally, no rales or 
wheezing was heard, and there was no dullness, egophony, 
fremitus, or pleural rubs.  The examiner's impressions 
included status-post pneumothorax and chronic chest pain 
which did not seem to be cardiac in nature, with no evidence 
of musculoskeletal chest wall disease.  

At the veteran's most recent VA (fee-based) outpatient 
examination accomplished in January 2003, no complaints were 
noted.  The examiner stated that he had reviewed the 
veteran's claims file and noted the veteran's in-service 
crush injury.  In the veteran's cardio-respiratory history, 
it was noted that he had a history of pleurisy, pneumonia, 
and chest pains that were emotionally related.  Physical 
examination of the veteran revealed a decreased percussion 
note on the thorax and mediastinal drainage tube scars.  
Chest x-rays were obtained and interpreted to reveal patchy 
increased density in both lung fields and no evidence of 
pleural thickening, effusion, or scar.  Lung function tests 
revealed a forced vital capacity (FVC) that was 81 percent of 
predicted value, a forced expiratory volume in one second 
(FEV-1) that was 76 percent of predicted value, an FVC/FEV-1 
ratio of 74 percent, and a single breath diffusion capacity 
for carbon monoxide (DLCO) that was 48 percent of predicted 
value.  The examiner's impressions included a history of 
traumatic left pneumothorax of 60 percent extent, without any 
evidence of current disability related to this injury or to 
the closed tube thoracotomy which followed in 1960.  The 
examiner stated that he was unable to detect evidence of any 
significant residual from either the traumatic pneumothorax 
or the treatment with closed chest tube, although there was 
evidence of a current disability based on the veteran's 
abnormal lung function and exertional dyspnea.

In an addendum to the veteran's January 2003 VA (fee-based) 
outpatient examination submitted to the RO in March 2003, the 
examiner stated that the veteran's DLCO had been 48 percent 
of predicted value.  The examiner also interpreted the 
veteran's lung function tests, stating that these results 
indicated that the veteran's airway was obstructed and that 
the veteran's reduced diffusing capacity indicated a severe 
loss of functional alveolar capillary surface.  The examiner 
concluded that the veteran had an airway obstruction and a 
diffusion defect suggesting emphysema, and his pulmonary 
function diagnosis was moderate obstructive airways disease 
and severe diffusion defect.


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected residuals, 
pneumothorax, status-post thoracotomy are more disabling than 
initially, and currently, evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The Court also has held that, where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Board notes that the veteran and his service 
representative were provided with notice of the new 
Diagnostic Code 6843 in the supplemental statement of the 
case issued by the RO in March 2003.  As noted in that rating 
action, the criteria for evaluating respiratory disabilities 
were revised effective October 7, 1996, and residuals of 
pneumothorax are to be evaluated under the new Diagnostic 
Code 6843.  Given that the agency of original jurisdiction 
(in this case, the RO) has had the opportunity to adjudicate 
the veteran's increased rating claim under the new Diagnostic 
Code 6843, and especially given the RO's favorable decision 
in March 2003, the Board determines that the veteran is not 
prejudiced by its consideration of the change in law that 
occurred after the initiation of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Board notes further that, where compensation is awarded 
or increased pursuant to a liberalizing rule approved by the 
Secretary of VA or his direction, the effective date on that 
increase shall not be earlier than the effective date of such 
law or regulation.  38 U.S.C.A. § 5110(g) (West 2002); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Therefore, 
any increase in the disability rating made pursuant to the 
new criteria at Diagnostic Code 6843, which replaced the 
former Diagnostic Codes 6602 and 6814 in evaluating 
pneumothorax, will be effective as of October 7, 1996.  See 
61 Fed. Reg. 46720, 46728 (1996) (effective October 7, 1996).

Here, the veteran's service-connected residuals, 
pneumothorax, status-post thoracotomy are currently evaluated 
as 60 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6843 (2002).  In this regard, the Board notes that the 
VA Schedule for Rating Disabilities has been revised with 
respect to the regulations applicable to rating respiratory 
disabilities.  See 61 Fed. Reg. 46720, 46728 (Sept. 5, 1996).  
Those provisions, which became effective October 7, 1996, 
eliminated the rating criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6814 (effective through October 7, 1996) and 
replaced them with a new Diagnostic Code 6843 for the 
evaluation of pneumothorax.  The new rating criteria are 
sufficiently different from those in effect through October 
7, 1996.  Accordingly, the Board will consider both the old 
and new rating criteria under Diagnostic Codes 6814 and 6843 
and apply the criteria which are most favorable to the 
veteran.

Under the former Diagnostic Code 6814, in effect through 
October 7, 1996, a veteran's pneumothorax was evaluated by 
analogy to bronchial asthma under Diagnostic Code 6602.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6602 and 6814 (effective 
through October 7, 1996).  The minimum compensable evaluation 
of 10 percent disabling is available under Diagnostic Code 
6602 where the veteran's bronchial asthma is mild, with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year, and with no clinical findings between attacks.  An 
evaluation of 30 percent disabling is available under 
Diagnostic Code 6602 where the veteran's bronchial asthma is 
moderate, with rather frequent asthmatic attacks (separated 
by only 10-14 day intervals), and with moderate dyspnea on 
exertion between attacks.  An evaluation of 60 percent 
disabling is available under Diagnostic Code 6602 where the 
veteran's bronchial asthma is severe, with frequent attacks 
of asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, and more than light manual labor precluded.  The 
maximum evaluation of 100 percent disabling is available 
under Diagnostic Code 6602 where the veteran's bronchial 
asthma is pronounced, with asthmatic attacks very frequently, 
severe dyspnea on slight exertion between attacks, and marked 
weight loss or other evidence of severe health impairment.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602 (effective through 
October 7, 1996).

In the general rating formula for restrictive lung disease 
applicable to ratings under the new Diagnostic Code 6843, 
which replaced the former Diagnostic Code 6814 as of October 
7, 1996, a veteran's pneumothorax (or other traumatic chest 
wall defect) is rated on specific objective examination 
results.  The minimum compensable evaluation of 10 percent 
disabling is available under Diagnostic Code 6843 where the 
veteran's FEV-1 is 71 to 80 percent of predicted value, his 
FEV-1/FVC is 71 to 80 percent, or his diffusion capacity of 
carbon monoxide, single breath (DLCO) is 66 to 80 percent of 
predicted value.  An evaluation of 30 percent disabling is 
available under Diagnostic Code 6843 where the veteran's FEV-
1 is 56 to 70 percent of predicted value, his FEV-1/FVC is 56 
to 70 percent, or his DLCO is 56 to 65 percent of predicted 
value.  An evaluation of 60 percent disabling is available 
under Diagnostic Code 6843 where the veteran's FEV-1 is 40 to 
55 percent of predicted value, his FEV-1/FVC ratio is 40 to 
55 percent, his DLCO is 40 to 55 percent of predicted value, 
or his maximum oxygen consumption is 15 to 20 ml/kg/min (with 
cardio-respiratory limit).  The maximum evaluation of 100 
percent disabling is available under Diagnostic Code 6843 
where the veteran's FEV-1 is less than 40 percent of 
predicted value, his FEV-1/FVC ratio is less than 40 percent 
of predicted value, his DLCO is less than 40 percent of 
predicted value, his maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), he has cor pulmonale (right heart failure), 
episodes of acute respiratory failure, or requires outpatient 
oxygen therapy.  See 61 Fed. Reg. 46720, 46728 (Sept. 5, 
1996) (codified at 38 C.F.R. § 4.97, Diagnostic Code 6843 
(effective from October 7, 1996)).

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence is against an initial 
(compensable) evaluation on the veteran's service-connected 
residuals, pneumothorax, status-post thoracotomy, prior to 
October 6, 1996.  The Board also finds that the veteran is 
entitled to an evaluation of 60 percent disabling on service-
connected residuals, pneumothorax, status-post thoracotomy, 
from October 7, 1996.  Finally, the Board finds that the 
veteran is not entitled to an evaluation in excess of 60 
percent disabling on service-connected residuals, 
pneumothorax, status-post thoracotomy, from October 7, 1996.  

Viewing the evidence of record under the former Diagnostic 
Codes 6602 and 6814, the Board finds that, prior to October 
6, 1996, there is no evidence that the veteran's service-
connected residuals, pneumothorax, status-post thoracotomy, 
are manifested by symptoms of pronounced bronchial asthma, 
very frequent asthma attacks with severe dyspnea on slight 
exertion between attacks, and with marked weight loss or 
other evidence of severe health impairment, such that the 
veteran is entitled to an initial (compensable) evaluation 
for this period.  Initially, the Board acknowledges that the 
veteran suffered a traumatic chest injury during service.  
However, there is no objective medical evidence in the record 
of this claim that the veteran suffered from residuals of 
this injury prior to October 6, 1996.  In this regard, it is 
noted that, on examination in May 1993, the veteran reported 
that he had experienced no chronic recurrent pulmonary 
infections or respiratory symptoms in the previous several 
years and the examiner concluded that the veteran was 
asymptomatic at that time.  Given the symptomatology 
associated with the veteran's residuals, pneumothorax, 
status-post thoracotomy, the Board finds that an initial 
(compensable) evaluation is not warranted on this disability 
prior to October 6, 1996, under the former Diagnostic Codes 
6602 and 6814.  See 38 C.F.R. § 4.97, Diagnostic Codes 6602 
and 6814 (effective through October 7, 1996).

Viewing the evidence of record under the new Diagnostic Code 
6843, the Board finds that, prior to October 6, 1996, there 
is no evidence that the veteran's residuals, pneumothorax, 
status-post thoracotomy are manifested by an FEV-1 of 71 to 
80 percent of predicted value, an FEV-1/FVC ratio that was 71 
to 80 percent of predicted value, or a DLCO of 66 to 80 
percent of predicted value, such that the veteran is entitled 
to an initial (compensable) evaluation for this period.  In 
this regard, the Board notes that there are no objective lung 
function test results for the period prior to October 6, 
1996.  And, as noted above, the veteran was asymptomatic on 
examination accomplished in May 1993.  Given the 
symptomatology associated with the veteran's residuals, 
pneumothorax, status-post thoracotomy, and given that no 
objective lung function test results were obtained, the Board 
finds that the veteran is not entitled to an initial 
(compensable) evaluation prior to October 6, 1996, under the 
new Diagnostic Code 6843.  See 61 Fed. Reg. 46720, 46728 
(Sept. 5, 1996) (codified at 38 C.F.R. § 4.97, Diagnostic 
Code 6843 (effective from October 7, 1996)).

Turning to the veteran's entitlement to an initial 
(compensable) evaluation from October 7, 1996, under the 
former Diagnostic Codes 6602 and 6814, the Board finds that 
there is no evidence of subjective symptoms of bronchial 
asthma such that the veteran is entitled to an initial 
(compensable) evaluation under the former Diagnostic Codes 
6602 and 6814 for this period.  As noted above, physical 
examination of the veteran in March 1998 revealed that his 
lungs were clear and there was no wheezing.  Although the 
Board recognizes that the examiner found evidence of 
exertional dyspnea on examination of the veteran accomplished 
in January 2003, there is no indication that any subjective 
symptoms of asthma were present when a current lung 
disability was diagnosed at that time.  Given the 
symptomatology associated with the veteran's residuals, 
pneumothorax, status-post thoracotomy, and given the lack of 
subjective symptoms of bronchial asthma, the Board finds that 
the veteran is not entitled to an initial (compensable) 
evaluation from October 7, 1996, under the former Diagnostic 
Codes 6602 and 6814.

By contrast, the Board finds that the veteran has met the 
criteria for an initial (compensable) evaluation of 60 
percent disabling on service-connected residuals, 
pneumothorax, status-post thoracotomy, from October 7, 1996, 
under the new Diagnostic Code 6843.  In this regard, the 
Board notes that the veteran complained of chest pain on VA 
examination accomplished in March 1998, and the diagnoses 
included chronic chest pain.  Most importantly for purposes 
of increasing the evaluation on the veteran's service-
connected residuals, pneumothorax, status-post thoracotomy, 
to 60 percent disabling from October 7, 1996, the veteran's 
lung function tests in January 2003 revealed a DLCO that was 
48 percent of predicted value.  The examiner concluded in 
January 2003 that the veteran had a present disability based 
on these abnormal lung function tests and based on the 
veteran's exertional dyspnea.  The examiner also noted, in an 
addendum to the veteran's January 2003 examination, that the 
veteran's airway was obstructed and that he had moderate 
obstructive airways disease and a severe diffusion deficit.  
Given the symptomatology associated with the veteran's 
residuals, pneumothorax, status-post thoracotomy, and given 
the veteran's objective lung function test results, the Board 
finds that this disability is most appropriately evaluated as 
60 percent disabling from October 7, 1996, under the new 
Diagnostic Code 6843.  See 61 Fed. Reg. 46720, 46728 (Sept. 
5, 1996) (codified at 38 C.F.R. § 4.97, Diagnostic Code 6843 
(effective from October 7, 1996)).

Turning to the veteran's entitlement to an evaluation in 
excess of 60 percent on service-connected residuals, 
pneumothorax, status-post thoracotomy, from October 7, 1996, 
the Board finds that there is no objective evidence that this 
disability manifested itself in an FEV-1 of less than 40 
percent of predicted value, an FEV-1/FVC ratio of less than 
40 percent, a DLCO of less than 40 percent of predicted 
value, a maximum exercise capacity of less than 15/ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), 
right heart failure, right ventricular hypertrophy or 
pulmonary hypertension, episodes of acute respiratory 
failure, or required outpatient oxygen therapy, such that the 
veteran is entitled to an evaluation in excess of 60 percent 
for this period.  As noted above, at his most recent VA (fee-
based) examination accomplished in January 2003, the 
veteran's FEV-1 was 76 percent of predicted value, his FEV-
1/FVC ratio was 74 percent, his heart had a regular rhythm, 
and there was evidence suggesting only mild congestive heart 
failure.  Critically, in a March 2003 addendum to these 
examination results, the VA (fee-based) examiner noted that 
the veteran's DLCO was 48 percent of predicted value.  The 
veteran also has not been diagnosed with right heart failure, 
right ventricular hypertrophy or pulmonary hypertension, 
episodes of acute respiratory failure, and his residuals, 
pneumothorax, status-post thoracotomy do not require 
outpatient oxygen therapy.  Given the symptomatology 
associated with the veteran's residuals, pneumothorax, 
status-post thoracotomy, the Board finds that this disability 
is most appropriately rated as 60 percent disabling, and an 
evaluation in excess of 60 percent is not warranted, under 
the new Diagnostic Code 6843, from October 7, 1996.  Id.

The Board notes further that, upon a review of the entire 
record, the 60 percent evaluation assigned to the veteran's 
service-connected residuals, pneumothorax, status-post 
thoracotomy, from October 7, 1996, reflects the most 
disabling that this disability has been since the veteran 
filed his claim of entitlement to service connection for this 
disability, which is the beginning of the appeal period.  
Thus, the Board concludes that a staged rating is not 
warranted for this disability.  See Fenderson, supra.

Finally, in reaching this decision, the Board has considered 
the issue of whether the veteran's service-connected 
residuals, pneumothorax, status-post thoracotomy, presented 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  None of the evidence of record on this 
claim indicates that this disability was shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or otherwise to render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for an 
evaluation in excess of 60 percent disabling on residuals, 
pneumothorax, status-post thoracotomy, from October 7, 1996.  
Id.  

For the reasons and bases discussed above, the Board finds 
that the criteria have not been met for an initial 
(compensable) evaluation on residuals, pneumothorax, status-
post thoracotomy, prior to October 6, 1996.  The Board also 
finds that the criteria for an evaluation of 60 percent 
disabling have been met on residuals, pneumothorax, status-
post thoracotomy, from October 7, 1996, under the new 
Diagnostic Code 6843.  Finally, the Board finds that the 
veteran is not entitled to an evaluation in excess of 60 
percent on residuals, pneumothorax, status-post thoracotomy, 
from October 7, 1996.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  



ORDER

Entitlement to an initial (compensable) rating for residuals, 
pneumothorax, status-post thoracotomy, for the period prior 
to October 7, 1996, is denied.

Entitlement to an initial 60 percent disability rating for 
residuals, pneumothorax, status-post thoracotomy, for the 
period from October 7, 1996, is granted, 

Entitlement to an initial disability rating in excess of 60 
percent for residuals, pneumothorax, status-post thoracotomy, 
for the period from October 7, 1996, is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

